28 F.3d 106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Fredys L. GRANILLO, as Administratrix of the Estate ofMauricio O. Granillo, Plaintiff-Appellant,v.CITY OF SAN GABRIEL;  San Gabriel Police Department;  DavidA. Lawton, Chief of Police;  James Castaneda,Mayor, et al., Defendants-Appellees.
No. 93-55813.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 25, 1994.*Decided May 31, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Fredys L. Granillo, administratrix of the estate of Mauricio O. Granillo, appeals the district court's dismissal of her 42 U.S.C. Sec. 1983 civil rights action.  Granillo contends that the running of the applicable statute of limitation period was tolled by Mauricio's status as a minor and did not resume until he would have reached the age of majority had he lived.


3
The appropriate statute of limitation for a 42 U.S.C. Sec. 1983 action is that for a personal injury action in the state in which the case is filed.   Wilson v. Garcia, 471 U.S. 261, 276 (1985).  The applicable limitation period in California is one year.   McDougal v. County of Imperial, 942 F.2d 668, 672 (1991).  The running of the limitation period is tolled for the period of disability caused by a minor's age or by insanity.  Cal.Civ.Proc.Code Sec. 352(a).  Death ends the disability, and thus the tolling of the limitation period.   See Triplett v. Williams, 74 Cal.Rptr. 594, 596 (1969).  Because Mauricio died on the date the cause of action accrued, the statute's period was not tolled.  As Granillo failed to file this action within the one-year limitation period, the district court properly granted San Gabriel's motion to dismiss.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3